 182DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDFurnitureWorkers Division,Local 282, International Union of Electronic,Electrical,Salaried,Machine and Furniture Workers,AFL-CIO (TheDavis Company)andEverlena C YarbroughCase 26-CB-2402September 30 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTUpon a charge filed by Everlena C Yarbroughan individual the Regional Director for Region 26issued a complaint and notice of hearing on October 9 1987 and an amendment to complaint onDecember 2 1987 The complaint alleges that theUnion the Respondent engaged in certain unfairlaborpracticeswithin themeaning of Section8(b)(1)(A) of the National Labor Relations ActThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelOn March 2 1988 the parties jointly petitionedthe Board to transfer this proceeding directly tothe Board for findings of fact conclusions of lawand the issuance of a Decision and Order The parties stipulated that they waived a hearing before anadministrative law judge the issuance of an administrative law judge s decision and the filing of exceptions and oral argument before the Board Theparties also agreed that the stipulation of facts thecharge the complaint and notice of hearing theamendment to complaint the Respondents answerto the complaint the Respondents answer to theamendment to complaint the Respondents secondamended answer to complaint the order indefinitely postponing hearing and attached exhibits constitute the entire record in this caseOn May 17 1988 the Board issued its Order approving the stipulation and transferring the proceeding to the Board Thereafter the Respondentand the General Counsel filed briefs in support oftheir respective positionsThe Board has considered the stipulation thebriefs and the entire record in this proceeding andmakes the followingFINDINGS OF FACTIJURISDICTIONThe Davis Company a corporation manufactures furniture at its office and place of business inMemphis Tennessee where it annually sells andshipsproductsgoods and materials valued inexcess of $50 000 directly to points outside theState of Tennessee and purchases and receivesproducts goods and materials valued in excess of$50 000 directly from points outside the State ofTennesseeWe find that the Company is an employer within the meaning of Section 2(2) (6) and(7) of the Act and the Union is a labor organizationwithin the meaning of Section 2(5) of the ActIITHE ALLEGED UNFAIR LABOR PRACTICESThe issue here is whether the Respondent maylawfully inform nonmembers that they will becharged a grievance processing feeWe find thatthe Respondent violated the ActA FactsThe Respondent represents the Company s production and maintenance employees in Tennessee aright to work State Currently, the Respondent andthe Company are parties to a collective bargainingagreement effective September 12 1986 throughSeptember 11 1989 which contains inter alia agrievance and arbitration procedureThe parties stipulated that about September 101987 the Respondent issued the following memorandum to bargaining unit employees who werenot members of the RespondentATTENTION ALL NON MEMBERSEffectiveimmediately all non members will becharged a fee for handling grievances anequal amount to the cost of representation orthe dues left to be paid under the contractwhichever is lessAbout November 20 1987 the Respondent postedthe following notice on the employee bulletinboardATTENTION ALL NON MEMBERSEffective immediately all non members willbe charged a fee for handling grievances anequal amount to the cost of representation orthe dues left to be paid under the contractwhichever is lessThe Union will not refuse to process yourgrievances because of this policy Should youwish to file a grievance please follow thenormal contract proceduresB Contentions of the PartiesThe General Counsel contends that in the absence of a valid union securityclause alabor organizationbreaches its duty of fair representation bycharging or threatening to charge nonmembers thecosts of processing grievances The General Counsel argues that an exclusive bargaining representative must act fairly and impartially on behalf of allunit employees particularly in right to work States291NLRB No 24 FURNITURE WORKERS LOCAL 282 (DAVIS CO)whereunionsecurity clauses are prohibitedTheGeneral Counselalso claimsthat the November 201987 notice does not cure the Respondents discnminatory treatment of nonmembers because itfails to assure nonmembers that the Respondentwillnot attempt to collect future payment forgrievance processingThe Respondent contends that it has notbreached its duty of fair representation because thefee is reasonable and for services rendered and failure to charge nonmembers any fee would treatnonmembers and members unequally The Respondent also argues that the November 20 1987notice states that implementation of the grievanceprocessing charge will not interfere with employees rights under the collective bargaining agreement The Respondent claims that it has acted inaccord with the notice by not refusing to processnonmembers grievances nor threatening to institute suits to compel payment for such services TheRespondent argues however that the Act does notmandate that unions must provide grievance processing services free of charge In light of the individual s expanding rights in relation to labor organizationsand increasing ability to resign fromthem, the Respondent urges that unions should notbe required to provide free representation to employees who choose not to be bound by unionsdictatesC DiscussionSection 8(b)(1)(A) of the Act prohibits a labororganization from restraining or coercing employees inthe exercise of their Section 7 rights, whichinclude the freedom to refrain from joining or assisting a labor organization This freedom, however is subject to a valid collective bargaining agreement requiring union membership as a condition ofemploymentThe Respondent represents employees in theState of Tennessee where a labor organization maynot require union membership as a condition of employment 1 Where state law prohibits a labor organization from compelling membership a union maynot require a fee for vital collective bargainingservices, including grievance processing, which isdue nonmembers as a matter of rightHughes ToolCo,104 NLRB 318 329 (1953) See alsoMachinistsLocal 697 (Canfield Rubber),223 NLRB 832 835(1976)Such a fee coerces employees in the exercise of their Section 7 freedom to refrain from joining a labor organizationAmerican PostalWorkers(Postal Service)277 NLRB 541 (1985) According'The Respondents current collective bargaining agreement with theCompany does not contain either a union security or agency shop clause183lywe find that the Respondent violated Section8(b)(1)(A) of the Act by informing bargaining unitnonmembers they will be charged a grievanceprocessing feeCONCLUSIONS OF LAWBy informing nonmembers who are representedby theRespondent thattheywill be charged agrievance processing fee, the Respondent violatedSection8(b)(1)(A) of the ActREMEDY2Having found that the Respondent has violatedSection8(b)(1)(A) of the Act byinforming nonmembers who are representedby theRespondentthat they will be charged a grievance processingfeewe shall order it to cease and desist and takecertain affirmative action designed to effectuate thepolicies of the Act, including rescinding its unlawful grievance processing fee policyORDERThe National Labor Relations Board orders thattheRespondentFurnitureWorkersDivisionLocal 282, International Union of Electronic ElectncalSalariedMachine and Furniture WorkersAFL-CIOMemphisTennesseeitsofficersagents and representatives shall1Cease and desist from(a) Informing nonmembers who are representedby the Respondent that they will be charged agrievance processing fee(b) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act2Take the following affirmative action necessary to effectuate the policies of the Act(a)Rescind its unlawful policy of charging nonmembers a grievance processing fee(b) Post at its business office meeting halls andallplaces where notices to represented employeesare customarily posted copies of the attachednotice markedAppendix 3 Copies of the notice,on forms provided by the Regional Director forRegion 26, after being signed by the Respondent sauthorized representative shall be posted by theRespondent immediately upon receiptand maintained for 60 consecutive days in conspicuous2We deny the General Counsels request for a visitatonal provisionUnder the circumstances of this case we find the provision unnecessaryCherokee Marine Terminal287 NLRB 1080 (1988)3 If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the NationalLaborRelations Board shall read Posted Pursuant to a Judgment ofthe United StatesCourtof Appeals Enforcing an Order of the NationalLabor Relations Board 184DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDplaces including all places where notices to reprerented employees are customarily posted Reasonable steps shall be taken by the Respondent toensure that the notices are not altered defaced orcovered by any other material(c) Sign and return to the Regional Director sufficientcopies of the notice for posting by TheDavis Company if willing at all places where notices to employees are customarily posted(d)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to complyAPPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeSection 7 of the Act gives employees theserightsTo organizeTo form join or assist any unionTo bargain collectively through representatives of their own choiceTo act together for other mutual aid or protectionTo choose not to engage in any of theseprotected concerted activitiesWE WILL NOT inform nonmembers who are represented by us that they will be charged a grievance processing feeWE WILL NOT in any like or related manner restrain or coerce you in the exercise of the rightsguaranteed you by Section 7 of the ActWE WILL rescind our unlawful policy of charging nonmembers a grievance processing feeFURNITUREWORKERSDIVISIONLOCAL 282 INTERNATIONAL UNIONOF ELECTRONIC ELECTRICAL SALARIEDMACHINE AND FURNITUREWORKERS AFL-CIO